Citation Nr: 1445966	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for residuals of an injury of the head.

Entitlement to service connection for residuals of an injury of the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1957 to May 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days to allow the Veteran to submit additional evidence.  No additional evidence from the Veteran has been received by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


REMAND

The Veteran contends that service connection is warranted for residuals of a head injury, because he experienced an injury of his head when a heavy weight fell on him during a training mission in service.  In the Board's April 2014 remand, it was determined there was competent lay evidence of an in-service head injury, a current diagnosis of left ulnar neuropathy, and some indication that the two were linked; therefore, the Board found it necessary to remand the claim to afford the Veteran a VA examination with medical opinion.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in May 2014.  The Veteran was again diagnosed with left ulnar neuropathy.  The examiner determined the Veteran's ulnar neuropathy was, however, less likely as not a residual of his in-service head injury.  The examiner explained the electrodiagnostic study performed in 2010 was consistent with a peripheral, and not a central nervous system, abnormality.  As such, the examiner concluded the Veteran's left ulnar neuropathy is more likely associated with a cervical spine disorder (neck compression injury).  However, the examiner also stated the object that struck the Veteran in service "may have" caused a neck compression injury that would explain the cervical degeneration.  Based on this information, the Board finds that the Veteran's claim also includes a claim for service connection for cervical spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the issues on appeal.

Moreover, the Board has determined that further development is required to address this new component of the Veteran's claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must provide the Veteran with notice of the evidence required to establish his claim for service connection for cervical spine disability, the information and evidence that he should submit to substantiate the claim, and the assistance that VA will provide to obtain evidence on his behalf. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's cervical spine disability with left ulnar neuropathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's cervical spine disability originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the in-service injury described by the Veteran.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding his in-service injury and assume such statements are credible for purposes of the opinion.  

If the examiner is unable to provide any requested opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


